DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 12/16/20 are acknowledged. Claims 1 and 15 have been amended. Claim 7 has been canceled. Claims 1-6 and 8-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,493,151; 10,213,508; 10,822,429; 9,801,942; and 9,770,510 and any patent granted on Application Numbers 16/453,041;16/454,817; 16/441,092; 16/441,103; and 16/435,154 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Withdrawn Rejections
The provisional rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-12 and 20-22 of copending Application No. 16/453,041 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 10, page 4 of the previous Office action.
The provisional rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12-14, 16-18 and 21-22 of copending Application No. 16/454,817 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 11, page 6 of the previous Office action.
The provisional rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13-15 and 18 of copending Application No. 16/441,092 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 12, page 8 of the previous Office action.
The provisional rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 12-14, 17 and 20 of copending Application No. 16/441,103 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 13, page 9 of the previous Office action.
The rejection of claims  1-2, 4 and 6-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,493,151 in view of Sullivan et al. (Journal of Clinical Pharmacology, 2006;46:654-661), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 14, page 11 of the previous Office action.
The rejection of claims 1-2, 4 and 6-9 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 16, 23 and 24 of U.S. Patent No. 10,213,508 in view of Sullivan et al. (Journal of Clinical Pharmacology, 2006;46:654-661), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 15, page 13 of the previous Office action.
The provisional rejection of claims 1-2, 4 and 6-9 on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of copending Application No. 16/453,154 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 16, page 15 of the previous Office action.
The rejection of claims 1-2, 4 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 10, 21, 23 and 25 of US Patent No. 10,822,429 (reference application), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 17, page 16 of the previous Office action.
The rejection of claims 1-2, 4 and 6-9 on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,801,942 in view of Sullivan et al. (Journal of Clinical Pharmacology, 2006;46:654-661), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 18, page 17 of the previous Office action.
The rejection of claims 1-2, 4 and 6-9 on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 9 of U.S. Patent No. 9,770,510 in view of Sullivan et al. (Journal of Clinical Pharmacology, 2006; 46: 654-661), is withdrawn in light of the terminal disclaimer accepted on 12/16/20. See paragraph 19, page 19 of the previous Office action.
The rejection of claims 1, 2, 4, 8 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tunga et al. (WO 2011/141926, published November 17, 2011) in view of Sullivan et al. (Journal of Clinical Pharmacology, 2006;46:654-661), is withdrawn in light of Applicant’s amendment thereto. See paragraph 24, page 22 of the previous Office action. 
Election/Restrictions
Claims 1-6 and 8-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/1/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Tunga et al. (WO 2011/141926, published November 17, 2011). Tunga et al. teach a does not recognize that the sucrose and sodium chloride are result-effective variables that can be optimized for improving the stability of a composition comprising etanercept. That is, the prior art does not specifically disclose the relationship between the variables, sucrose and sodium chloride, and the result of long term stability. Given that that prior art does not recognize sucrose and sodium chloride as result-effective variables, it would not be obvious to one of skill in the art to optimize the concentration of the sucrose and sodium chloride to arrive at the specific ranges and/or concentrations recited in the instant claims to provide a stable etanercept composition having the claimed functional properties. Therefore, the art does not teach or suggest a pharmaceutical composition comprising etanercept stabilized with 3-5 wt. % of sucrose, sodium chloride, and an aqueous buffer, wherein the composition is free of arginine, wherein the aqueous composition elicits long term storage stability as characterized by at least one of: SEC analysis at M3 or T2 or T4 of: monomer content greater than 90%; aggregates content of less than 3 wt. %; and fragment 3 content less than 5 wt.%, wherein the aqueous pharmaceutical composition has no more than, on average, about 10,000 subvisible particle per mL having a size greater than 5µm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6 and 8-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646